                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ELIZABETH MCROBIE,                  :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :                No. 5:18-cv-00566
                                    :
CREDIT PROTECTION ASSOCIATION, :
                                    :
                  Defendant.        :
____________________________________

                                          ORDER

        AND NOW, this 29th day of October, 2018, upon consideration of Plaintiff’s Motion to
File a First Amended Complaint, ECF No. 22, and for the reasons expressed in the opinion
issued this date, IT IS ORDERED THAT:

   1. Plaintiff’s Motion is GRANTED IN PART.
   2. The Clerk of Court shall docket Ex. A to Plaintiff’s Motion, ECF No. 22-2, as Plaintiff’s
      First Amended Complaint.
   3. Count III of Plaintiff’s First Amended Complaint is DISMISSED for failure to state a
      claim.
   4. Defendant shall answer the First Amended Complaint within fourteen days of the date
      of this order.

                                                     BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr.__________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Court




                                            102618
